DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 10/4/22, with respect to claim 17 have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn. The examiner does not believe the prior art provides a detailed description of how the controller 90 determines a desired force to be applied to the mover based on a reference signal and the position of the mover and a reference current for each coil based on the desired force and a commutation mode.
Applicant's arguments filed 10/4/22, with respect to the 35 USC 102 rejection of claims 1-5, 7-8, 10-14, and 16, have been fully considered but they are not persuasive. Jacobs clearly states in col. 14 lines 3-24 that the commutation changes are made during high mover speeds. Therefore, the control method described for example in fig, 24 of Jacobs is clearly performed as the mover is being driven. The switching among a plurality of modes is taught by Jacobs (see for example col. 13 lines 61-67), wherein said switching is done based on the application of the system at a specific moment. Therefore, it is inherent that the mover controller would output a signal for switching an operation/commutation node based on a desired parameter (particular use of the system).

Terminal Disclaimer
The terminal disclaimer filed on 10/4/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,381,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
A second terminal disclaimer needs to be filed, US Patent No.10,951,138 was 

not included in the terminal disclaimer filed on 10/4/22. The double patenting rejection 

presented in the Non-Final Office Action dated 7/7/22 included the claims in US Patents 

10,381,958 and 10,951,138.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10-14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobs (US Patent 6876107).
Please refer back to the reasoning presented in the Non-Final Office Action dated 8/17/20 in parent case 16/449835. As discussed in the Non-Final Office dated 7/722 in the instant application, applicant removed the allowable subject related to the force in the parent case and resubmitted the same invention in the instant case.
Allowable Subject Matter
Claims 6, 9, 15, and 17-18 contained allowable subject matter. If the limitations in these claims are added to the independent claims and a new terminal disclaimer is filed that includes a reference to US Patent No. 10/951138, then the instant application would be in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846